Opinion issued September 10, 2020




                                       In The

                                 Court of Appeals
                                      For The

                           First District of Texas
                                 ————————————
                                 NO. 01-20-00569-CV
                             ———————————
                 IN RE BRITTANY HAINESWORTH, Relator


            Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relator, Brittany Hainesworth,1 has filed a petition for writ of mandamus

challenging the trial court’s order striking a hearing, set by relator, to “Set Aside

Modify, and/or for Additional Temporary Orders” in the underlying suit affecting

the parent-child relationship.



1
      The underlying case is In the Interest of M.J., II, a Minor Child, Cause No.
      103459-F, in the 461st District Court of Brazoria County, Texas, the Honorable
      Patrick Bulanek presiding.
      We deny relator’s petition for writ of mandamus.

      Mandamus is an extraordinary remedy that is only available in limited

circumstances. See Walker v. Packer, 827 S.W.2d 833, 839–40 (Tex. 1992). To be

entitled to mandamus relief, relator must show both that the trial court clearly abused

its discretion and that no adequate remedy by appeal exists. See In re Kansas City

S. Indus., Inc., 139 S.W.3d 669, 670 (Tex. 2004). “An appeal is inadequate when it

comes too late to correct the [trial] court’s error without the loss of substantial rights

to the complaining party.” Id.

      Here, relator has failed to demonstrate that her “appellate remedy will cause

the permanent loss of substantial rights.” Id. Accordingly, we deny relator’s petition

for writ of mandamus. See TEX. R. APP. P. 52.8 (a), (d). All pending motions are

dismissed as moot.

                                    PER CURIAM
Panel consists of Chief Justice Radack and Justices Hightower and Adams.




                                            2